     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     knielson@wrightlegal.net
 6   Attorneys for Defendant, U.S. Bank National Association, as Trustee for MASTR Asset Backed
 7   Securities Trust 2006-HE1, Mortgage Pass Through Certificates, Series 2006-HE1 (erroneously
     named “U.S. Bank National Association”)
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     LANCE POSNER and EVA POSNER,                        Case No.: 2:19-cv-00472-JAD-VCF
11
                    Plaintiffs,
12          vs.                                          STIPULATION AND ORDER TO
13                                                       EXTEND DEADLINE TO FILE REPLY
     U.S. BANK NATIONAL ASSOCIATION,                     IN SUPPORT OF MOTION TO
14                                                       DISMISS PLAINTIFFS’ AMENDED
                    Defendant.                           COMPLAINT AND TO EXPUNGE LIS
15                                                       PENDENS
16
                                                         (Second Request)
17
18
            Defendant, U.S. Bank National Association, as Trustee for MASTR Asset Backed
19
     Securities Trust 2006-HE1, Mortgage Pass Through Certificates, Series 2006-HE1 (“U.S.
20
     Bank”), and Plaintiffs, Lance Posner and Eva Posner (“Plaintiffs”) (collectively the “Parties”),
21
     by and through their counsel of record, hereby stipulate and agree as follows:
22
            On April 9, 2019, U.S. Bank filed its Motion to Dismiss Plaintiffs’ Amended Complaint
23
     and to Expunge Lis Pendens [ECF Nos. 16-17] (“Motion”). Plaintiffs’ opposed U.S. Bank’s
24
     Motion on May 3, 2019 [ECF Nos. 24-25].
25
            In the Stipulation to Extend Time for Filing Opposition to Motions to Dismiss Plaintiffs’
26
     Amended Complaint and to Expunge Lis Pendens [ECF No. 21], the Parties agreed U.S. Bank
27
     would have 21 days to file its Reply in support of the Motion. Accordingly, U.S. Bank’s Reply in
28
     support of its Motion is due by May 24, 2019.



                                                Page 1 of 2
 1            Due to the recent illness of U.S. Bank’s counsel, resulting in a lack of time to prepare the
 2   Reply, the Parties have discussed extending the deadline for U.S. Bank to file its Reply in
 3   support of the Motion by another two weeks to June 7, 2019. This is the second stipulation for
 4   extension of time of the deadline for U.S. Bank to file a Reply in support of its Motion. The
 5   extension is requested in good faith and is not for purposes of delay or prejudice to any other
 6   party.
 7            WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 8   that the deadline for U.S. Bank to file a Reply in support of its Motion to Dismiss Plaintiffs’
 9   Amended Complaint and to Expunge Lis Pendens [ECF Nos. 16-17] shall be extended to June 7,
10   2019.
11    DATED this 22nd day of May, 2019.                      DATED this 22nd day of May, 2019.
12    WRIGHT, FINLAY & ZAK, LLP

13    /s/ Krista J. Nielson, Esq.                            /s/ Robert W. Lueck, Esq.
      R. Samuel Ehlers, Esq.                                 Robert W. Lueck, Esq.
14
      Nevada Bar No. 9313                                    Nevada Bar No. 01489
15    Krista J. Nielson, Esq.                                617 Hoover Avenue
      Nevada Bar No. 10698                                   Las Vegas, NV 89101
16    7785 W. Sahara Avenue, Suite 200                       Attorney for Plaintiffs, Lance Posner and
      Las Vegas, Nevada 89117                                Eva Posner
17
      Attorneys for Defendant, U.S. Bank National
18    Association, as Trustee for MASTR Asset
      Backed Securities Trust 2006-HE1, Mortgage
19    Pass Through Certificates, Series 2006-HE
20
21
                                                           IT IS SO ORDERED:
22
23                                                         ___________________________________
                                                           UNITED
                                                           UNITED STATES
                                                                   STATESMAGISTRATE     JUDGE
                                                                            DISTRICT JUDGE
24
                                                           Dated: May 24, 2019.
25                                                         DATED: _________________________

26
27
28



                                                  Page 2 of 2
